Case: 2:21-cr-00084-JLG Doc #: 1-1 Filed: 05/19/21 Page: 1 of 2 PAGEID #: 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
U.S. Probation Office

Mark R. Grawe Joseph P. Kinneary U.S.

. s Courthouse
Chief U.S. Probation Officer 85 Marconi Boulevard, Room 546

Columbus, Ohio 43215-2398
Phone: 614-719-3100
Fax: 614-719-3101

Walter H. Rice Federal Building

and U. 8. Courthouse
Cincinnati, Ohio 45202-3980 200 West Second Street, Room 702
Phone: 513-564-7575 Dayton, Ohio 45402-1411
Fax: 513-564-7587 Phone: 937-512-1450

May 17, 2021 Fax: 937-512-1453

110 Potter Stewart U.S. Courthouse
100 East Fifth Street

 

Reply to: Columbus Office

The Honorable James L. Graham

Senior United States District Court Judge
Southern District of Ohio

Joseph P. Kinneary U.S. Courthouse

85 Marconi Boulevard

Columbus, Ohio 43215

RE: MONROE, Neal Grant V.
Dkt. No.: 7:18CR00073D-001
Request for Modification and Transfer of Jurisdiction

Your Honor:

On August 3, 2020, the above-named individual appeared for sentencing before the Honorable James C.
Dever III, U.S. District Judge in the Eastern District of North Carolina, after previously pleading to one
count of Bank Fraud and Aiding and Abetting and one count of Aggravated Identify Theft. Mr. Monroe
was sentenced to a total of one (1) day imprisonment on both counts followed by a total term of 5 years
supervised release on both counts. Special conditions of supervision imposed by the Court included he
participate in home confinement for a period of 12 months; participate in a substance abuse treatment
program; consent to a warrantless search; submit to financial or consumer credit counseling; and pay
restitution in the amount of $10,501.97.

Since Mr. Monroe is a resident of Columbus, Ohio, and has familial ties to the area, he has been supervised
by the U.S. Probation Office in the Southern District of Ohio. On May 14, 2021, a transfer of jurisdiction
was initiated by the Eastern District of North Carolina to the Southern District of Ohio and signed by The
Honorable James C, Dever III, U.S. District Court Judge.

Mr. Monroe commenced his term of home confinement on August 12, 2020, and has completed over nine
(9) months of the original 12 months ordered. Additionally, Mr. Monroe is employed full time as a server
at a local restaurant and has made payments totaling $150.00 towards his financial obligation.
Case: 2:21-cr-00084-JLG Doc #: 1-1 Filed: 05/19/21 Page: 2 of 2 PAGEID #: 3

Considering Mr. Monroe has been compliant with the conditions of supervision, this officer recommends
the Court accept the transfer of jurisdiction from the Eastern District of North Carolina and in conjunction,
is requesting the Court modify the original conditions of supervised release by granting an early
termination from the 12-month period of home confinement.

Should you have any questions, please feel free to contact me at (614) 719-3128.

 

 

Respectfully submitted, Reviewed and approved,
Lyman L. Brown Jr. Sharita J. Hill id
U.S. Probation Officer Supervisory U.S. Probation Officer

 

THE COURT ORDERS:

Xx The Court concurs with the recommendation of the probation officer.

Other:

 

en 2 on

Signaturd of Midicial Officer

 

S-[97-402

Date
